DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “a front antenna configured to be capable of transmitting/receiving a wireless signal of predetermined frequency band” and “a rear antenna configured to be capable of transmitting/receiving a wireless signal of predetermined frequency band”. It is unclear if the wireless signal in the predetermined frequency band is claimed to be the same band for both antennas, or different frequencies. The specification does not appear to clarify this point either. 
Regarding claim 8, the limitation “wherein the meter unit is arranged on a surface on a vehicle front side of a meter panel formed on the vehicle rear side with respect to the front panel via an upper panel which is positioned above the meter unit, and the front antenna is arranged on the front side of the meter unit in a side view of the straddle type vehicle” is recited. In claim 1, it was recited that “the front antenna is shaped like a flat plate and is arranged along a surface on a vehicle rear side of a front panel which forms a front cover of the straddle type vehicle in a side view of the straddle type vehicle.” It is not clear how the front antenna can be both on the surface of the front panel as well as on the front side of the meter unit. The specification does not provide sufficient clarity to understand the metes and bounds of this limitation, as the two placements of the front antenna  appear to be in two different locations on the straddle vehicle. Further clarification is required.
The rest of the claims are rejected due to their dependence from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (U.S. Patent Application No. 20160013545), hereinafter known as Hashimoto.
Regarding claim 1, Hashimoto discloses (Figs. 1-11) a straddle type vehicle (see Fig. 1) that comprises a front antenna (33) configured to be capable of transmitting/receiving a wireless signal of predetermined frequency band ([0065]) and arranged closer to a front side than a seating portion on which a rider can sit (see Fig. 1), and a rear antenna (37) configured to be capable of transmitting/receiving a wireless signal of predetermined frequency band ([0066]) and arranged closer 
	Regarding claim 2, Hashimoto further discloses (Figs. 1-11) wherein the front antenna is supported by the front panel via an antenna support stay (35) arranged on the front panel ([0065]).
Regarding claim 4, Hashimoto further discloses (Figs. 1-11) wherein the antenna support stay supports the front antenna in a state in which the front antenna is spaced apart from the front panel with a gap arranged between the front panel and the front antenna (see Fig. 1).
	Regarding claim 5, Hashimoto further discloses (Figs. 1-11) wherein the front antenna is positioned closer to the front side than a rear end of the headlight unit of the straddle type vehicle in a longitudinal direction of the vehicle (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto.
Regarding claim 3, Hashimoto teaches the limitations of claim 1, and further teaches (Figs. 1-11) a plate support stay (61) arranged at a lower end portion of a cowl member configured to form the back cover of the straddle type vehicle (see Fig. 7); a plate attachment portion (front of 61) formed on a front end portion of the plate support stay (see Fig. 7); and a license plate (30) attached to the plate attachment portion ([0091]), wherein the back antenna is arranged at a position closer to the upper side than the license plate (see Fig. 7).
Hashimoto does not teach the license plate is attached to the front cover.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to attach a license plate to the front of the straddle type vehicle of Hashimoto, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Putting a license plate on the front of the vehicle makes it identifiable from the front as well as the rear.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kushida et al. (U.S. Patent Application No. 20020003501) teaches antennas on a straddle type vehicle.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896